DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not support for the filing date sought and inadequately describe the now claimed the processor performing establishing a call with a second terminal via the CDMA communication network, outputting a sound, and continuing output of the call voice.  According to the specification it is the RF circuit (#510), audio frequency circuit (#560), and speaker (#561). 






Claims 6-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without RF circuit (#510), audio frequency circuit (#560), and speaker (#561), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  A processor, by itself as claimed, can perform establishing a call with a second terminal via the CDMA communication network, output a sound, and output of the call voice.  A processor, by definition, can only process data, not sending radio signals or make sounds.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 2, 7, 8, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims 2, 7, 12 are confusing and indefinite.  If the prompt tone is stopped, how can one change its amplitude value of a frequency corresponding to itself, the prompt tone, since prompt tone does not exist since the prompt tone is stopped?
Claims 8 and 13, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2007/0087789 (Lee, et al) in view of CN 1878337 (Yao).

Lee, et al discloses a first terminal used in a communication network, comprising at least one processor (figure 1, #900), a transceiver (#600), one or more memories (#300), a display screen (#100, 200), an audio frequency circuit (#700), and a bus (the arrows). The transceiver (#600) is configured to communicate with the communication network.  The display screen (#100, 200)  is configured to display the first interface (figure 3, #100) and the second interface (#200).  The audio frequency circuit is configured to output a sound (#700, 702), wherein the sound comprises a call voice between the terminal and a second terminal.  The one or more memories (#300) coupled to the at least one processor (#900) and storing programming instructions for execution by the at least one a processor (#900, paragraph 26).  The first terminal performed operations comprising  displaying a first interface (#100) on a display screen (#100, 200).  The first interface (#100)  shows that a first terminal is in a call with a second terminal via a communication network.  

While the first terminal is in the call with the second terminal, displaying a second interface (figure 5, #200) on the display screen (#100, 200, paragraphs 41, 42, 47-52),  
Lee, et al does not disclose the communication network is an CDMA communication network, outputting, on the first terminal, a sound, wherein the sound comprises a prompt tone and a call voice between the first terminal and the second terminal, the prompt tone is used to prompt a call event, and the call event indicates that the third terminal initiates is initiating a call to the first terminal via the communication network,  in response to the call initiated by the third terminal to the first terminal is being rejected by a user of the first terminal, continuing outputting output, on the first terminal, of the call voice between the first terminal and the second terminal, and stopping outputting output of the prompt tone to stop prompting the call event.  A CDMA communication network is old, well known in the art and commercially available at least since 1992 in the United States until it was decommissioned in 2022.  The Examiner also takes Official Notice as such also.  

Hence, it would have been very obvious to one below ordinary skill in the art to use the old, well known, and commercially available CDMA communication network in the method and first terminal of Lee, et al in order to use the first terminals in countries and places where the very old CDMA communication networks, like 1G, 2G, 3G cellular networks are still in operation.  
Yao teaches the use of outputting, on the first terminal, a sound, wherein the sound comprises a prompt tone and a call voice between the first terminal and the second terminal, the prompt tone is used to prompt a call event, and the call event indicates that the third terminal initiates is initiating a call to the first terminal via the communication network,  in response to the call initiated by the third terminal to the first terminal is being rejected by a user of the first terminal, continuing outputting output, on the first terminal, of the call voice between the first terminal and the second terminal, and stopping outputting output of the prompt tone to stop prompting the call event for the purpose of call waiting service, to realize in a call waiting process, the terminal can accurately acquire the call waiting state, and further solves the problem that the call waiting processing in the process may prompt problem of error-related information to the user, note figure 3, #305, 307, 310, “With reference to FIG. 3, a third embodiment will be described for implementing call waiting service method of the present invention, in this embodiment, the first terminal through the MSC sends to the information included in the call waiting to sign the confirmation call waiting the third terminal before the first terminal answering machine terminate call waiting, first terminal sent by the MSC the information included in call waiting the ending identification confirmation call waiting is ended and playing prompt tone in the time, prompt the user with call waiting for answering.
“step 301, calling the first terminal and the second terminal, the third terminal calls the first terminal.
“step 302: the MSC sends information message to the BSS, and the information includes terminal information record cell in the cell comprises calling number sub-cell, used for indicating number information of the third terminal, in addition, further comprising a call waiting identification cell information message, the value of the cell is set to CW START indicating the start of call waiting.
“Step 303, the BSS information message containing the MSC sends call waiting identification cell transmitted to the first terminal.
“step 304, after the first terminal receives information message, if the message in the call waiting value identification cell equal to CW START, confirming start of call waiting, recording the current time, start timing the call waiting and call waiting duration on the terminal interface display.
“step 305, the first terminal from the terminal information recording cell of the information extracted from the message number of the third terminal, the number displayed on the terminal interface.
“step 306, the first terminal to play media audio, informing the user that there is another call waiting for answering.
“step 307 to step 308, third terminal hangs up terminating the call waiting, MSC sends information message to the BSS, and set of call waiting identification cell value in the message is CW END, indicative of call waiting is over.
“In addition, when the MSC sends information message comprises call waiting start identifier to the first terminal will start the timer, if the timer exceeds a predetermined time, the MSC will directly send the call to the BSS waiting value of CW-END identification cell is information message indicating the call waiting is over.
“Step 309, the BSS comprising the identification cell call waiting information message transmitted to the first terminal.
“step 310, after the first terminal receives information message, judging whether the message in the call waiting identification cell value if equal to CW-END, confirming that the call waiting is over, stopping the terminal interface display call waiting duration and number of the third terminal, and stopping playing the media sound.
“In the present embodiment, the first terminal playing media sound informing the user that there is another call waiting for answering, as in the normal call service, media audio can be tone of ordinary audio-prompt or personalized, also can set the first terminal in call waiting process to notify the user by vibration.”
“In the various embodiments, response before hook or MSC timer at the first terminal by third terminal stops responding waiting overtime. call waiting may also be is terminated because the first terminal answers the call, the first terminal can know the exact call waiting ending time, the MSC does not need to call waiting after stopping sending the information message with call waiting terminating information to the first terminal.”
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of outputting, on the first terminal, a sound, wherein the sound comprises a prompt tone and a call voice between the first terminal and the second terminal, the prompt tone is used to prompt a call event, and the call event indicates that the third terminal initiates is initiating a call to the first terminal via the communication network,  in response to the call initiated by the third terminal to the first terminal is being rejected by a user of the first terminal, continuing outputting output, on the first terminal, of the call voice between the first terminal and the second terminal, and stopping outputting output of the prompt tone to stop prompting the call event for the purpose of call waiting service, to realize in a call waiting process, the terminal can accurately acquire the call waiting state, and further solves the problem that the call waiting processing in the process may prompt problem of error-related information to the user, as taught by Yao, et al, in the in the method and first terminal of Lee, et al in order for the  first terminal determines that call waiting is started, according to the pre-set play media audio, confirming after the call waiting, stopping playing the media sound.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim(s) 3, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2007/0087789 (Lee, et al) in view of CN 1878337 (Yao) as applied to claims above, and further in view of JP 2003337164 (SHIMOYAMA, et al).
Lee, et al in view of Yao discloses all subject matter, note the above paragraph, except for detecting, by the first terminal, detects the prompt tone by using a linear spectrum detection method. 

SHIMOYAMA, et al teaches the use of detecting, by the first terminal, detects the prompt tone by using a linear spectrum detection method for the purpose of specify the direction of a sound source, note paragraphs 9-11. “In order to achieve the first object, a sound arrival direction detecting method according to the invention of claim 1 is a method for detecting two channels of two channels obtained by two microphones arranged at a predetermined interval. In a sound arrival direction detecting method for identifying a sound arrival direction based on an acoustic signal, a step of obtaining a phase difference spectrum in the acoustic signals of the two channels, and a step of calculating all or a part of the phase difference spectrum calculated in the step as an origin. And a step of approximating with a linear function relating to the passing frequency and calculating the direction of the sound source from the slope of the linear function. In order to achieve the first object, the sound arrival direction detecting device according to the invention of claim 2 is based on two-channel sound signals obtained by two microphones arranged at a predetermined interval, and the sound arrival direction is detected. In the sound arrival direction detecting device for identifying the sound arrival direction detecting device, an acoustic measuring device for frequency-analyzing the acoustic signals of the two channels to obtain phase difference spectrum data, and all or a part of the phase difference spectrum data obtained by the acoustic measuring device. And an arithmetic processing unit for calculating the direction of the sound source based on the slope of the approximate function by using the linear approximation function with respect to the frequency passing through the origin.
“In order to achieve the second object, claim 3
“The sound-based space monitoring method according to the invention described above supplies sound from one or a plurality of sound sources in a predetermined monitoring space, and two sound sources arranged in a predetermined space at positions separated from the sound source in the monitoring space. A spatial monitoring method using a sound that can obtain the presence or absence of an object in the surveillance space, a change in the position of the object, an intruder, etc., based on a 2-channel acoustic signal obtained by a microphone. It is characterized by comprising a first step of obtaining a phase difference spectrum in a signal and a second step of monitoring the inside of space based on the temporal change of the phase difference spectrum calculated in the step. In order to achieve the above second purpose,
“According to a fourth aspect of the present invention, there is provided a sound space monitoring method, wherein sound is supplied from one or a plurality of sound sources into a predetermined monitoring space and two sound sources are arranged at predetermined positions in the space at predetermined intervals. A spatial monitoring device using sound for monitoring whether there is an intruder in the monitoring space based on the two-channel acoustic signals obtained by a microphone, wherein the two-channel acoustic signals are subjected to frequency analysis to obtain a phase difference spectrum. An alarm device comprising a first means for obtaining data and a second means for detecting a change in space based on a temporal change of the phase difference spectrum data obtained by the means. Is. In order to achieve the third object,
“A sound multiple object position detection method according to claim 5 is a sound arrival direction detection method for identifying a sound arrival direction based on two-channel acoustic signals obtained by two microphones arranged at predetermined intervals. In the above, a step of calculating all sound source directions that can be estimated from the phase difference spectra in the acoustic signals of the two channels to obtain frequency characteristics in the sound source estimated direction, and a frequency axis from the frequency characteristics in the sound source estimated direction obtained in the step And a step of extracting a linear component parallel to. In order to achieve the third object, the multiple-sound object position detection device according to the invention of claim 6 is based on a two-channel acoustic signal obtained by two microphones arranged at a predetermined interval. In the detection device for identifying the arrival direction of the sound source, the comparison means for obtaining the phase difference spectrum by the acoustic signals of the two channels and the calculation of all sound source directions that can be estimated from the phase difference spectrum obtained by the comparison means are performed to estimate the sound source. And a calculation processing means for calculating a frequency characteristic in the direction and extracting a linear component parallel to the frequency axis from the calculated frequency characteristic in the estimated sound source direction.
“Embodiments and examples of the present invention will be described below with reference to the drawings. [Matters underlying the first invention] The first invention utilizes a sound pressure phase difference spectrum, and the inclination of the frequency-phase difference plane of the sound pressure phase difference spectrum in the sound source direction. The dependence is utilized, and the sound source direction is specified from the path difference calculated from the slope of the spectrum. The first invention corresponds to claims 1 to 4. 1 to 3 are views for explaining matters that are the basis of the present first invention.”
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use detecting, by the first terminal, detects the prompt tone by using a linear spectrum detection method for the purpose of specify the direction of a sound source, as taught by SHIMOYAMA, et al, in the in the method and first terminal of Lee, et al in view of Yao in order for calculating a frequency characteristic in the direction and extracting a linear component parallel to the frequency axis from the calculated frequency characteristic in the estimated sound source direction.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicant points the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicant presents an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413.   It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  With this in mind, the Information Disclosure Statement has been considered. 

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645